Per curiam.
Our judgment in this case reversing the trial court’s grant of summary judgment as announced in Vincent Brass & Aluminum Co. v. Johnson, 149 Ga. App. 537 (254 SE2d 752) has been reversed by the Supreme Court on certiorari. Johnson v. Vincent Brass & Aluminum Co., 244 Ga. 412 (1979). Our decision is hereby vacated and in accordance with the mandate of the Supreme Court, the judgment of the trial court granting summary judgment to Johnson is affirmed.

Judgment affirmed.


Quillian, P. J., Smith and Birdsong, JJ., concur.